The opinion of the court was delivered by
Haskell, A. J.
The defendants, Verner & Stribling, demurred, on the ground that the complaint did not state facts sufficient to constitute a cause of action. The demurrer was sustained by the Circuit judge, and from that order the appeal is taken. The complaint is defective, but the question is whether the defect is substantial. The objection that the complaint does not state facts sufficient to constitute a cause of action like that to the jurisdiction of the court, may be taken at any time. Code, § 171; Rev. Stat. 605. The defect, therefore, must be of a kind that cannot be cured except by allegations in the answer, which, together with the complaint, may serve to make up a cause of *5action. It is argued that the rule is that pleadings must be construed strongly against the pleader. Such a rule is expressly forbidden by Section 182 of the code, (Rev. Stat. 608,) which directs that “ in the construction of a pleading for the purpose of determining its effect, its allegations shall be liberally construed, with a view of substantial justice between the parties.”
The generally adopted rule is thus stated: “ The true doctrine to be gathered from all the cases is that if the substantial facts which constitute a cause of action, are stated in a complaint or petition, or can be inferred by reasonable intendment from the matters which are set forth, although the allegations of these facts are imperfect, incomplete and defective, such insufficiency pertaining, however,, to the form rather than to the substance, the proper mode of correction is not by demurrer nor by excluding evidence at the trial, but by a motion before the trial to make the averments more definite and complete by amendment. * * * Thus, if instead of alleging the issuable facts, the pleader should state the evidence of such facts, or even a portion only thereof, unless the omission was so extensive that no cause of action at all was indicated, or if he should aver conclusions of law in place of fact, the resulting insufficiency and imperfection would pertain to the form rather than to the substance, and the mode of correction would be by a motion and not by demurrer.” Rom. on Rem. 592-4.
The sixth paragraph of the complaint in this case is as follows: “ That on the 10th day of October, a. d. 1876, defendants, Yerner & Stribling, improperly and illegally entered the premises rented to her (the plaintiff) by McFall, gathered and hauled therefrom about one hundred bushels of corn, worth seventy-five dollars, and two thousand pounds of seed cotton, worth sixty dollars, making altogether one hundred and twenty-five dollars, and to her damage beside the sum of three hundred dollars.” This is followed by the usual demand for judgment as against Yerner & Stribling, there being no demand for judgment against the other defendant, E. A. Earle. If the sixth paragraph had been all, except the first or introductory portion of the complaint and prayer for judgment, the cause of action could have hardly been questioned. The complaint would have been to the effect that *6the defendant unlawfully entered upon the plaintiff’s premises and took therefrom, or rather “ gathered ” and removed therefrom, so much of the crop of corn and cotton, worth so much, and to the damage of the plaintiff. Those facts, certainly, constitute a cause of action. If it should be objected by the defendant that the description of the premises is not sufficiently particular, that must be done by motion, and the plaintiff be requested to amend. Code, § 183; Rev. Stcit. 608. But the defendants argue that the plaintiff cannot claim to be the tenant in possession of the premises mentioned in the sixth paragraph, for the reason that in the preceding paragraphs she has described the land as the property of E. A. Earle, and that it was leased to McFall, and that she sets up no lease fro pi McFall to herself; that the contract between her and McFall (made part of Paragraph 2) gives her no right in the land, and that in Paragraphs 3 and 4 the ownership and possession are both admitted to be in E. A. Earle. All that might be so, but it is not alleged in Paragraph 6 that the premises therein mentioned are the same lands as those before described, and when parties make technical objections they may be technically met. But such is not the spirit of the new mode of procedure. Pleadings are not to be technically or rigorously construed, but with a view of substantial justice between the parties. The plaintiff, in this case, has stated facts in the sixth paragraph which constitute a sufficient cause of action. She has further, in other paragraphs, made recitals which are entirely unnecessary, but which lay open her case fully to the defendants. The demurrer seems to have been allowed upon the ground that the allegations in these other paragraphs negative the allegations in the sixth paragraph. But that proposition cannot be sustained. As evidence, those paragraphs may not be sufficient to establish the sixth; that, however, is no evidence that the plaintiff has no other proof. But it is proper to consider those paragraphs in the light of allegations of facts to constitute causes of action, and they constitute imperfect statements of several different grounds. The plaintiff claims judgment on any of the grounds that she may establish, either as part owner of the crop, under her contract with McFall, or as laborer *7in the employ of Earle, or as a bailee, or as a tenant of the premises and owner of the crop.
The defendants might have demanded separate and more distinct statements, but their demurrer cannot be allowed.
Judgment reversed. Motion granted.
Willard, C. J., concurred.